Citation Nr: 1511627	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  00-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for claimed low back condition with pain and degenerative disc disease. 


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel











INTRODUCTION

The Veteran had active service from March 1971 to March 1973 and from March 1974 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision by the RO, which denied service connection for a low back disorder. 

In an August 2005 decision, the Board determined that the claim of service connection for low back pain had been previously denied in an unappealed September 1997 rating decision and found new and material evidence had been received to reopen the claim.  The Board remanded the reopened claim to the RO for further development. 

The Board subsequently issued a decision in October 2006 denying the claim of service connection for a low back disorder.

The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court issued an Order granting the parties' Joint Motion to vacate the decision and remand the case back to the Board for compliance with the Court's order. 

In March 2010 and September 2011, the issue of service connection for a low back disorder was remanded to the RO for additional development. 

The Board subsequently issued a decision in March 2013 denying the claim of service connection for a low back disorder.

The Veteran subsequently appealed the Board's denial to the Court.  In May 2014, the Court issued an Order vacating and remanding the Board's prior decision.  The case has once again returned to the Board for further adjudication. 

The Veteran was previously represented by a private attorney.  In March 2012, prior to certification of the appeal back to the Board, the private attorney withdrew her representation.  See 38 C.F.R. §§ 14.631(f)(1), 20.608(a) (2014).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.

A review of the Veteran's electronic claims file revealed nothing further pertinent to the present appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran underwent a VA examination in April 2010.  The Veteran reported that another soldier pushed him off a ladder and he fell straight down and landed on both feet.  He stated that he had low back pain at that time and awoke in the morning with severe pain, such that he sought medical attention.  He indicated he was given muscle relaxers. 

The Veteran reported having had intermittent back pain since that time.  He also reported applying for a job in the early 1980's, but not being hired due to his back condition.  He reported having low back pain during his employment at Anniston Army Depot and that the pain had occurred since he started in 1984.  He also reported a motor vehicle accident in approximately 1998 when he was hit by an 18 wheeler and had neck and low back pain. 

The examination showed findings of a decreased range of motion.  The x-ray studies showed moderately advanced L4-L5 degenerative disc disease.  Diagnosis was degenerative disc disease of lumbosacral spine with left lower extremity radiculopathy. 

Based on a review of the claims folder, the Veteran's reported history, and the examination findings, the examiner opined that the Veteran's low back condition was less likely as not "caused by or a result of through continuity of symptoms to military service."

The examiner stated that there was no documentation of a back condition during service and no back trouble was reported on separation from service in April 1975.  The records from 1984 to 2003 were carefully reviewed and found to show that the Veteran had a preponderance of evidence which clearly documented a chronic low back condition from 1984 to the present, but no evidence of recurrent back pain in service or at separation.  The examiner noted that the Veteran's post-service occupation involved repetitive heavy lifting, which was the more likely cause of his chronic low back condition. 

The examiner further stated that the Veteran's low back condition was less likely as not manifested within one year following discharge from service.  Again, he noted no documentation of back problems during service or at discharge.  The examiner discussed the November 1999 note which documented low back pain in 1975, but noted that an April 1997 treatment record showed recurrent backache, no trauma.

Although the April 2010 VA examination adequately addressed the issues of the Veteran's claims within the context of a continuity of symptomology and presumptive service connection, it is found to be incomplete, as it did not discuss the theory of direct service connection.  This is particularly important because the Veteran has a currently diagnosed back condition and an in-service fall that has been alleged to be the precursor to such condition.  As such, the inquiry turns upon a showing of nexus.  In the furtherance of that inquiry, the Board finds that a complete VA opinion is necessary in addressing the theory of direct service connection.

As such, the Board finds that an addendum opinion to the April 2010 VA examination is necessary for further adjudication.  In this regard, the VA examiner should be asked to provide a complete rationale, to include citation to any relevant medical authority and examples from the Veteran's medical history, regarding whether there is a medically sound basis to attribute the Veteran's currently diagnosed low back condition with pain and degenerative disc disease to the in-service July 1974 fall resulting in a diagnosis of muscle sprain; or, whether the currently diagnosed low back condition with pain and degenerative disc disease is more properly attributable to an intercurrent post-service cause.  The examiner should also take the Veteran's lay statements into account.  A complete rationale for all opinions provided is requested.  There is no need for any additional in-person examination of the Veteran and the examiner should limit his discussion to the issue of direct service connection only.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed condition. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, after obtaining any outstanding records identified, the RO should forward the Veteran's claims file to the examiner who conducted April 2010 VA examination or, if that examiner is no longer available, an examiner of like experience and training, to profer an addendum opinion.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner is asked to address the following: (a) whether there is a medically sound basis to attribute the Veteran's currently diagnosed low back condition with pain and degenerative disc disease to the in-service July 1974 fall resulting in a diagnosis of muscle sprain; and (b) whether the currently diagnosed low back condition with pain and degenerative disc disease is more properly attributable to an intercurrent post-service cause.

Such addendum opinion should include citation to any relevant medical authority and examples from the Veteran's medical history in support. The examiner should also consider any lay statements of record from the Veteran.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 271 (1998).

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




